Citation Nr: 1725027	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  14-43 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right shoulder tendonitis.

2.  Entitlement to service connection for the residuals of mononucleosis with splenomegaly (claimed as infectious mononucleosis with liver and spleen swelling).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), also claimed as emphysema and bronchitis.

5.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to June 1978.

This case comes before the Board of Veterans' Appeals (the Board) from a February 2012 rating decision which denied service connection for the Veteran's right shoulder, bilateral hearing loss, and mononucleosis claims, and a May 2014 rating decision which denied service connection for the Veteran's COPD and hemorrhoids claims, of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of bilateral hearing loss, COPD, and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right shoulder tendonitis is not etiologically related to injury, disease, or other event in active service.

2.  The Veteran is shown to have been treated for mononucleosis with splenomegaly during his period of active service. 

3.  The Veteran currently is not shown to be suffering from mononucleosis with splenomegaly or residuals thereof.



CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder tendonitis have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for service connection for the residuals of mononucleosis with splenomegaly have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Duties to Assist and Notify

VA's duty to notify was satisfied by July 2011 and September 2011 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records (STRs), service personnel records, VA treatment records, private medical treatment records from identified providers, and lay statements have been associated with the record.  VA examinations were conducted in November 2011 for the right shoulder and mononucleosis with splenomegaly claims.  

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claims based on the evidence that is of record.





      II.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation, or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of reasonable doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

A.  Right Shoulder Tendonitis

The Veteran contends that he has right shoulder tendonitis due to an injury he sustained in active service.  See June 2011 Application for Compensation.

The record contains evidence of a current disability.  The Veteran was afforded a November 2011 VA shoulder and arm examination and the examination report indicated a diagnosis of right shoulder tendonitis.  

STRs from February 1971 noted shoulder pain and indicated the Veteran had a history of falling 1000 feet down the side of a glacier in Antarctica and x-ray results were negative.  The Veteran's March 1978 Report of Medical History revealed the Veteran reported that he did not have nor has he ever had bone, joint, or other deformity; painful or "trick" elbow or shoulder; and arthritis.  

However, based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current right shoulder tendonitis first manifested many years after his separation from service and is not related to injury or event in active service.  The Veteran separated from active service in June 1978.  Post service medical evidence first shows treatment for right shoulder tendonitis symptoms decades after service separation.  June 2010 radiographic imaging of the Veteran's right shoulder showed no significant findings.

The November 2011 VA examiner opined that the Veteran's current shoulder condition was not caused by, incurred in, or a result of military service.  The examiner explained that it was most likely a result of cumulative stress on the joint over his lifetime, but not due to a single injury that occurred during service over 40 years ago.  The examiner indicated that service records showed a record of evaluation of right shoulder condition after falling 1000 feet on a glacier and x-rays were reported as normal.  The examiner indicated that there was no further documentation of right shoulder complaints and the records indicated that the Veteran returned to full duty, which was confirmed by the Veteran.

The absence of complaints, treatment, or diagnosis of right shoulder tendonitis for over 20 years after service separation weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of evidence of right shoulder tendonitis symptoms or findings for many decades between the period of active service and manifestation of the right shoulder tendonitis is itself evidence and lends support to the finding that the Veteran's current right shoulder tendonitis did not have its onset in service or for years thereafter.

Thus, the Board finds that the weight of the competent and credible evidence establishes that the right shoulder tendonitis first manifested many years after service separation and is not related to injury or other event in active service. 

The Veteran himself has related the right shoulder tendonitis to service.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  However, laypersons do not have the competence to render an opinion as to the diagnosis, etiology, or onset of shoulder tendonitis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  See also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology or causation.  There is no evidence that the Veteran has medical expertise.  There is no competent evidence to establish a relationship between the right shoulder tendonitis and service. 

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right shoulder tendonitis is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of reasonable doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for right shoulder tendonitis is denied.

B.  Mononucleosis with Splenomegaly

The Veteran contends that he has mononucleosis with splenomegaly as a result of his active duty service.  See June 2011 Application for Compensation.
 
A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown.  In the absence of proof of a present disability there can be no valid claim.  38 U.S.C.A. §§ 1110, 1131; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, the competent evidence shows that the Veteran does not have mononucleosis with splenomegaly currently, and did not have an active mononucleosis with splenomegaly disability, or any residuals thereof, during the appeal period for this claim.  

The Veteran was afforded a November 2011 VA hematologic and lymphatic examination.  The examination report indicated the Veteran was diagnosed with mononucleosis with splenomegaly in June 1966 in service that resolved without residuals.  The examiner explained that there was no objective evidence of hepatomegaly or splenomegaly on current examination, there was no laboratory testing to indicate abnormal function of the spleen or liver, there were no symptoms to indicate active infection, and the medical evidence showed no residuals of mononucleosis diagnosed during service.  Additionally, the examination report indicated that the status of the Veteran's condition was "remission" and the Veteran did not currently have any findings, signs, and symptoms due to a hematologic or lymphatic disorder.  The examiner explained that abdominal examination revealed no evidence of splenomegaly or hepatomegaly to percussion, deep palpation, and liver "scratch."  The examiner indicated that the Veteran's abdomen was soft and non-tender throughout and had positive bowel sounds in all four quadrants.

The Board has considered the Veteran's statements that he currently has a mononucleosis with splenomegaly disability, or residuals thereof.  However, the Veteran does not have the competence to render a diagnosis of mononucleosis with splenomegaly, or residuals thereof.  See Jandreau, 492 F.3d 1372 (lay persons not competent to diagnose cancer).  See also Kahana, 24 Vet. App. 428, 435.

Because the Veteran does not have mononucleosis with splenomegaly currently, and did not have an active mononucleosis with splenomegaly disability during the appeal period for this claim, service connection for mononucleosis with splenomegaly must be denied.


ORDER

Service connection for right shoulder tendonitis is denied.

Service connection for the residuals of mononucleosis with splenomegaly is denied. 


REMAND

The Veteran was most recently examined for bilateral hearing loss in November 2011.  At that time, he did not have a hearing loss disability for VA purposes, but the VA examiner opined that the Veteran's hearing loss was at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  In the March 2015 Form 646, the Veteran's representative appears to argue that his hearing loss has worsened since the 2011 VA examination.  Because the reason the claim was denied was because there was no current diagnosis, and there is an assertion of worsening hearing loss, a remand is necessary.

As noted in the introduction, in a May 2014 rating decision the RO denied the Veteran's service connection for COPD and hemorrhoids claims.  In July 2014, the Veteran submitted a correspondence wherein he indicated that he disagreed with the May 2014 rating decision which denied his claims for service connection.  Although the correspondence advanced arguments for claims that were already pending before the Board, the Board finds that the Veteran was specific in his disagreement with the May 2014 rating decision which denied service connection for his COPD and hemorrhoids claims and was timely for a notice of disagreement.  A statement of the case (SOC) has not been issued by the RO, and the claims must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Additionally, the AOJ should obtain any updated VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any outstanding VA treatment records and associate them with the claims file.  

2.  Thereafter, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed bilateral hearing loss.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  

If the examiner finds that the Veteran has hearing loss for VA purposes, she or he should opine whether it is at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed hearing loss began in, or is related to, service.  The examiner must consider the Veteran's noise exposure in service and any noted threshold shift in hearing acuity from entrance to separation.

A rationale for all requested opinions shall be provided.  The examiner should also address the November 2011 VA examiner's opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, she or he should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Issue a SOC regarding the Veteran's claims of entitlement to service connection for chronic obstructive pulmonary disease (COPD), also claimed as emphysema and bronchitis, and entitlement to service connection for hemorrhoids.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning these claims.

4.  After completing the above actions in #1 and #2, the Veteran's claim for service connection for bilateral hearing loss should be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


